DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 12/1/2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, respectively, of U.S. Patent No. 10,946,351. Although the claims at issue are not identical, they are not patentably distinct from each other because the orientation of the agitation rods being changed to being parallel to the surface of the substrate is considered an obvious modification of the patented claims.

Allowable Subject Matter
Claims 1-6 would be considered in condition for allowance if a terminal disclaimer (as instructed above) is filed. Any further amendment would be subject to further search and consideration before making a determination on patentability. 
Sahoda  (US Publication 2006/0081478) teaches a paddle for agitating a plating solution by reciprocating parallel to a surface of a substrate (item 336), comprising a plurality of vertically- extending agitation rods (items 338 are considered reading on rods), wherein each of the agitation rods include a planar portion perpendicular to a reciprocating direction of the panel (items 338 are shown as being planar in shape). Regarding claims 4 and 5, Sahoda teaches rods on opposing sides of a centerline that can be drawn between them (see items 338 which are on opposing sides of item 336).
Diel (US Publication 2004/0217007) teaches a paddle with two slope surfaces extending from side ends of the planar portion in directions closer to each other, the two slope surfaces being symmetric with respect to a center line of the agitation rod, the center line being perpendicular to the planar portion; and a tip portion connected with the two slope surfaces (paragraph 29 teaches triangular blades, which would have a planar surface with two slops attached and a tip portion connected to the two slope surfaces and teaches a 45-90-45 degree angle).
McHugh (US Patent 7,390,383) teaches a plurality of agitation rods (figure 3 items 141 are considered reading on rods); with two sloped surfaces extending from the side ends symmetric with respect to a center line of the rod (figure 4a teaches the profile of a paddle, see two slop configuration proximate items 441a and 447a), the center line being perpendicular to the planar portion and the tip portion facing in the reciprocating direction of the paddle (the center line is considered a vertical line going through the center of figure 4A, the tip of 4a proximate 447a faces the reciprocation direction as shown in figures 11a-11d).
The prior art does not teach or fairly suggest the set of rods with the sloped surfaces extending from the planar portions, with the sloped configuration and the alternating rod configuration as claimed in independent claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774